DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160197131 A1 (PARK; Yong-Han et al.) in view of US 20160116808 A1 (HIGANO; Toshiyuki et al.), US 20030076572 A1 (Kawase, Tomomi), US 20030206262 A1 (Kim, Kyeong-Hyeon  et al.), US 20020097356 A1 (Kawase, Tomomi  et al.), US 20070285600 A1 (Yeo; Yong-Suk et al.), and US 20080218669 A1 (Nishimura; Joji et al.)

    PNG
    media_image1.png
    554
    445
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    517
    471
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    706
    478
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    767
    381
    media_image4.png
    Greyscale

[see figures 2 and 4] comprising: a first substrate [110] and a second substrate [210], the second substrate being opposite to the first substrate [see figures 4]; a light transmitting opening [see opening W], wherein the light transmitting opening has at least four sides [CA], and a transmittance controlling element [pixel electrode 191 and liquid crystal 305], wherein the light transmitting opening overlaps the transmittance controlling element in a normal direction of the first substrate [see figures 2 and 4].
Park does not explicitly mention, but common knowledge, HIGANO, Kawase, Kim, Kawase,  Yeo, and Nishimura, a black matrix, light blocking layer, and the light blocking element disposed between the first substrate and the second substrate [22], the light blocking element having a light transmitting opening [see opening W], wherein the light transmitting opening has at least four sides [the opening is rectangular], and adjacent two of the at least four sides form a round corner [see figures 1 and 2 and paragraph 0030].  Expected benefits include a more uniform arrangement of liquid crystal molecules and a quicker liquid crystal molecules response time.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine common knowledge and HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura with Park.
Per claim 2, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the light blocking element comprises a light blocking layer disposed between the first substrate and the second substrate, and the light blocking layer has a first opening [inherent to the combination above].  
[RGB pixels], and another light transmitting opening [360] and the light transmitting opening have different areas [see figure 2].  
Per claim 14, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 1, further comprising a transparent filling layer disposed in the light transmitting opening [see liquid crystal layer 305].  
Per claim 15, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the first substrate is disposed between the transmittance controlling element and the second substrate [for this claim, the first substrate is 360].  
Per claim 16, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the transmittance controlling element is disposed between the first substrate and the second substrate [see figure 4].  
Per claim 17, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the second substrate is disposed between the transmittance controlling element and the first substrate [for this claim, the second substrate is 360 and the first substrate is 210].  
Per claim 20, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein Kawase 356 an [see Kawase’s figure 6].  Improved uniformity would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine common knowledge and HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura with Park.
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160197131 A1 (PARK; Yong-Han et al.) in view of US 20160116808 A1 (HIGANO; Toshiyuki et al.), US 20030076572 A1 (Kawase, Tomomi), US 20030206262 A1 (Kim, Kyeong-Hyeon  et al.), US 20020097356 A1 (Kawase, Tomomi  et al.), US 20070285600 A1 (Yeo; Yong-Suk et al.), and US 20080218669 A1 (Nishimura; Joji et al.), as applied to claims 1-2, 13-17 and 20 above, and further in view of US 20190155106 A1 (LEE; Boram et al.), US 20190137815 A1 (KIM; Sikwang et al.), and US 20200133053 A1 (YANG; Chaoqun et al.)

    PNG
    media_image5.png
    519
    675
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    599
    531
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    605
    606
    media_image7.png
    Greyscale

Per claims 3-4, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 2.  Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura lacks, but Lee, Kim, and Yang teach, the light blocking element further comprises a partition wall disposed between the light blocking layer and the first substrate, the partition wall has a second opening corresponding to the first opening, and the first opening and the second opening define the light transmitting opening [see figures 1B, 2 and 2 above], wherein the light blocking layer has a plurality of first display openings, the partition wall has a plurality of second display openings, the plurality of second display openings correspond to the plurality of first display openings respectively [see Lee, Kim, and Yang’s figure above], and a thickness of the partition wall in the normal direction of the first substrate is greater than a thickness of the light blocking layer in the normal direction of the first substrate [see Lee, Kim, and Yang’s figure above].  .  Improved display contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Lee, 
Per claim 5, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura and further in view of Lee, Kim, and Yang teaches the electronic device according to claim 4, wherein a width of at least one of the plurality of second display openings increases along the normal direction of the first substrate [see Yang’s figure 2 above].  Improved display contrast would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Lee, Kim, and Yang with Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura.
Per claim 6, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura and further in view of Lee, Kim, and Yang teaches the electronic device according to claim 4, further comprising a plurality of display elements, wherein at least one of the plurality of display elements is disposed in one of the plurality of second display openings [RGB and 360].  
Per claim 7, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura and further in view of Lee, Kim, and Yang teaches the electronic device according to claim 6, further comprising a transparent filling layer disposed on one of the plurality of display elements [see alignment layer 360].  
Per claim 8 Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura and further in view of Lee, Kim, and Yang teaches the electronic device according to claim 4, further comprising a plurality of color filter layers respectively disposed in the plurality of first display openings [RGB].  
Claim 9-12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura 
Per claims 9 and 11, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 1. Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura lacks, but common knowledge teaches, at least one light blocking line, wherein the light transmitting opening overlaps the at least one light blocking line in the normal direction of the first substrate to form at least two light transmitting sub-openings, wherein the at least one light blocking line comprises a data line or a scan line.  Overlapping the drain, gate electrode, and source electrode with the pixel opening was common knowledge.  Simplified manufacturing would have been and expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    
Per claim 10, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura in view of common knowledge teaches the electronic device according to claim 9, wherein the at least two light transmitting sub-openings have different areas [see figures 2, 360 and RGB].  
Per claim 12, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the light transmitting opening has a major axis along a first direction [vertical direction in figures 1-2] and a minor axis along a second direction [horizontal direction in figures 1-2].  Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura lacks the claimed ratio of the major axis to the minor axis is greater than 1 and less than 1.5, and the first direction is different from the second direction.  However, it was a matter of routine skill in the art to 
Per claims 18-19, Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura teaches the electronic device according to claim 1, wherein the transmittance controlling element comprises a first electrode layer [14] and a liquid crystal layer [305 and 191].  Park in view of common knowledge, HIGANO, Kawase, Kim, Kawase, Yeo, and Nishimura lacks, but common knowledge teaches, a second electrode layer form over the entire display region on the counter substrate and overlapping the openings.  Improved greyscale control would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290.  The examiner can normally be reached on Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A DUDEK/            Primary Examiner, Art Unit 2871